Case 1:18-cv-02475-TWP-DLP Document 134 Filed 12/10/20 Page 1 of 2 PageID #: 655




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 HARRY KEVIN WADE,                           )
                                             )
                             Plaintiff,      )
                                             )
                          v.                 )             Case No. 1:18-cv-02475-TWP-DLP
                                             )
 TERRY STIGDON in Her Official Capacity as   )
 Director of the Indiana Department of Child )
 Services, KELLY MCSWEEN, KRISTINE           )
 KILLEN, DAVID REED, HEIDI DECKER,           )
 SARAH SPARKS, JACOB MAY, and TERRY J. )
 STIGDON,                                    )
                                             )
                             Defendants.     )

                FINAL JUDGMENT PURSUANT TO FED. R. CIV. PRO. 58

        The Court having this day made its Order directing the entry of final judgment, now enters

 FINAL JUDGMENT in this matter.

        Judgment is entered in favor of the Defendants and against the Plaintiff. The Plaintiff shall

 take nothing by way of his Complaint and this action is terminated.

        SO ORDERED.

 Date: 12/10/2020


 Roger A.G. Sharpe, Clerk


 By: ___________________________
     Deputy Clerk, U.S. District Court
Case 1:18-cv-02475-TWP-DLP Document 134 Filed 12/10/20 Page 2 of 2 PageID #: 656




 DISTRIBUTION:

 Mark R. Waterfill
 ATTORNEY AT LAW
 mark@waterfilllaw.com

 Cameron S. Huffman
 INDIANA ATTORNEY GENERAL'S OFFICE
 cameron.huffman@atg.in.gov

 Jordan Michael Stover
 INDIANA ATTORNEY GENERAL'S OFFICE
 jordan.stover@atg.in.gov




                                       2
